IN THE COURT OF APPEALS OF IOWA

                                    No. 16-1012
                             Filed September 28, 2016


IN THE INTEREST OF E.K.,
Minor child,

E.K., Mother,
       Appellant.
_______________________________________________________________


       Appeal from the Iowa District Court for Floyd County, Karen Kaufman

Salic, District Associate Judge.



       A mother appeals the termination of her parental rights to a child, born in

2015. AFFIRMED.



       Danielle M. DeBower of Eggert, Erb, Mulcahy, & Kuehner, P.L.L.C.,

Charles City, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

       Cynthia S. Schuknecht of Noah, Smith, & Schuknecht, P.L.C., Charles

City, guardian ad litem for minor child.



       Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                        2


VAITHESWARAN, Judge.

       A mother appeals the termination of her parental rights to a child, born in

2015. She contends the State failed to prove the grounds for termination cited by

the district court.   The district court terminated the mother’s parental rights

pursuant to Iowa Code section 232.116(1)(d), (h) and (i) (2015). We may affirm if

we find clear and convincing evidence to support any of the grounds cited by the

district court. See In re S.R., 600 N.W.2d 63, 64 (Iowa Ct. App. 1999). On our

de novo review, we are persuaded the child could not be returned to the mother’s

custody pursuant to Iowa Code section 232.116(1)(h).

       The department of human services began investigating the family based

on concerns that the parents used drugs while caring for the child. A day after

the investigative file was opened, the child was hospitalized with multiple

fractures. The injuries were inconsistent with parental explanations. The child

was removed from the home and was adjudicated in need of assistance.

       The department’s investigation turned to the father after he advised the

agency the mother was smoking marijuana in another room when the injuries

occurred. The State charged the father with two counts of child endangerment

based on fractures to the child’s ribs and arms. The father was jailed and only

minimally participated in reunification services. He consented to the termination

of his parental rights.

       The mother participated in substance abuse and mental health treatment,

and engaged in one-and-a-half to two hour supervised visits with the child three

times a week. According to the department, she interacted positively with the

child and provided for his needs during the supervised visits. The mother also
                                          3


qualified for disability benefits and federally-subsidized housing.       Finally, she

obtained a no-contact order against the father and testified she intended to

divorce him.

        Just two months after the child was removed, the mother began a

romantic relationship with a transient man who had recently moved from another

state. Within two weeks, she allowed him to move in with her. He previously had

been involved in a child abuse investigation in another state, although the result

of the investigation was unknown. He also had a history of domestic violence.

The mother’s precipitous decision to cohabit with a person with a history of

violence raised doubts about her ability to keep the child safe if returned to her

care.

        As the department social worker assigned to the case testified, “[The

mother] has some self-esteem issues and . . . she seeks out anybody that’s

willing to give her attention and . . . with any man that would give her attention,

she would jump into that and not put her baby first.” The social worker opined

the child could not be returned to the mother’s custody based on “[h]er

dishonesty, her relationship with [the new boyfriend], [and] the fact that she . . .

put . . . on Facebook . . . her intention[] of having [the child] return[ed] to her and

pursuing a relationship” with the boyfriend. The social worker also cited the

mother’s unstable history with two older children, who lived with the maternal

grandmother.

        The grandmother conceded she had concerns about the mother’s

relationships with men.      She testified that the mother had a questionable
                                         4


relationship with the father of one of the children over whom the grandmother

had a guardianship and the mother had not severed ties with the new boyfriend.

       These concerns give us pause. While the mother may not have been

responsible for breaking nine bones in the infant child’s body, she was

responsible for protecting the child from people in the home who might perpetrate

that type of abuse. The mother appeared not to have internalized this message.

Accordingly, we affirm the termination of the mother’s parental rights to this child

pursuant to Iowa Code section 232.116(1)(h).

       AFFIRMED.